273 S.W.3d 343 (2007)
In re UNION CARBIDE CORPORATION and Radiator Speciality Company, Relators.
No. 01-07-00707-CV.
Court of Appeals of Texas, Houston (1st Dist.).
October 25, 2007.
Charles Tynan Buthod, Scott R. Humphrey, Baker Botts L.L.P., James M. Riley Jr., Coats, Rose, Yale, Ryma & Lee, P.C., Houston, for Relators.
Lance H. Lubel, Heard, Robins, Cloud & Lubel, LLP, Pete T. Patterson, Patterson, Patterson * Young, L.L.P., John H. Kim, The Kim Law Firm, Houston, for Appellees.
Panel consists of Justices NUCHIA, JENNINGS, and KEYES.
Prior report: Tex., 273 S.W.3d 152, 2008 WL 4891243.

MEMORANDUM OPINION
PER CURIAM.
Relator Union Carbide Corporation and Radiator Speciality Company filed a petition for a writ of mandamus, complaining of Judge Criss's June 27, 2007 severance order.[1]
*344 We deny the petition for a writ of mandamus.
NOTES
[1]  The Honorable Susan Criss, judge of the 212th District Court of Galveston County, Texas. The underlying lawsuits are Moffett v. Radiator Speciality Co., No. 06CV0113 (212th Dist Ct., Galveston County, Tex.) and Hall v. Union Carbide Corp., No. 06CV0113-A (212th Dist Ct., Galveston County, Tex.).